Advisory Action
	The instant action is in response to Applicant’s arguments and claim amendments filed 03/19/2021.
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	AFCP 2.0:
	The after final amendment submitted with the request will not be treated under AFCP 2.0 as the after final amendment cannot be reviewed and a search conducted within the guidelines of the pilot program.  The after final amendment will be treated under pre-pilot procedure.
	Claim amendments:
	The claim amendments submitted 03/19/2021 will not be entered.  Applicant has amended independent claim 5 to broaden the potassium citrate compound, the magnesium citrate compound and remove optionally from the at least one sugar alcohol, citric acid, water, coffee, tea and juice, thus changing the scope of the instant claims requiring further search and consideration.  Thus the claims will not be entered.
	Response to Arguments:
The request for reconsideration has been noted.  As Applicant’s arguments are directed to non-entered claim amendments they will not be addressed at this time.
	Examiner Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LMB/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613